Citation Nr: 0635921	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to a service-connected right knee 
disability or PTSD.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine secondary to a service-
connected right knee disability or PTSD.

3.  Entitlement to service connection for a left hip 
disability secondary to a service-connected right knee 
disability or PTSD.

4.  Entitlement to service connection for a left knee 
disability secondary to a service-connected right knee 
disability or PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2002 and March 2003 decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.  

As to the claims of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine, a left 
hip disability, and a left knee disorder, the veteran's 
assertions as well as the RO's December 2002 adjudication was 
limited to the theory that these disabilities were caused 
and/or aggravated by an already service connected disability.  
Accordingly, these issues are characterized as they appear on 
the first page of this remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2003 the veteran filed with the RO a February 2003 
decision from the Social Security Administration (SSA) that 
reported he was awarded disability benefits.  At the same 
time, the veteran filed with the RO a March 2003 letter from 
a VA vocational rehabilitation counselor.  The duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002) therefore 
requires a remand to obtain the underlying medical records 
used in adjudicating the veteran's entitlement to SSA 
disability benefits as well as associating with the record 
his VA vocational rehabilitation file.  See also, e.g., Tetro 
v. Gober, 14 Vet. App. 110 (2000) (VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).  

With respect to the claim of entitlement to direct and 
secondary service connection for heart disease, in January 
2002 the veteran notified VA that a Dr. S.K., a physician at 
the Overton Brooks VA Medical Center (VAMC), told him that 
his heart disease was probably caused by the stress and 
anxiety caused by his post-traumatic stress disorder (PTSD).  
Similarly, at the April 2004 hearing, the veteran testified 
that a Dr. C at the Shreveport VAMC told him that his 
lumbosacral spine disability was caused by his service 
connected right knee disorder.  Therefore, on remand, the RO 
should contact Dr. S.K. and Dr. C and request that they 
provided a written statement indicating what, if anything, 
they told the veteran regarding the relationship between his 
service connected and non service connected disabilities.  
38 U.S.C.A. § 5103A(b) (2006).  

The Board also finds that a remand is required to obtain 
medical opinions as to the relationship, if any, between 
current heart disease and military service or any service 
connected disability.  38 U.S.C.A. § 5103A(d) (2006); 
38 C.F.R. §§ 3.303, 3.310 (2006); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein); Allen v. Brown, 7 Vet. App. 439 (1995) (service 
connection may also be granted where a service-connected 
disability aggravated a non service-connected disability).  

It is pertinent to note that 38 C.F.R. § 3.310 was recently 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  The Board 
finds that because 38 C.F.R. § 3.310 was amended effective 
from October 10, 2006, and the veteran has yet to be provided 
notice of this change in law, notice of this amendment should 
be furnished.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
38 C.F.R. §§ 19.9, 19.31 (2006).

As to the claims of entitlement to secondary service 
connection for degenerative disc disease of the lumbosacral 
spine, a left hip disability, and a left knee disorder, the 
Board finds that a remand is required to obtain additional VA 
medical opinions addressing the contended causal relationship 
between these latter three disabilities and the veteran's 
service-connected right knee disability and/or PTSD.  
38 U.S.C.A. § 5103A(d); 3.159(c)(4) (2006); 3.310(a); Allen, 
supra; 71 Fed. Reg. 52744 (2006). Specifically, while the 
October 2002 VA joints examiner provided an opinion that 
neither of these disabilities were casually related to his 
service connected right knee disorder, no such opinion was 
provided as to his other service connected disability (i.e., 
PTSD) including the medication he takes to treat that service 
connected disability.  Id.

Lastly, given the veteran's reports of receiving ongoing 
treatment at the VAMCs in Shreveport and/or Overton Brooks as 
well as his claims that there are missing records of his at 
VAMCs in Dallas, San-Antonio, South Texas Health Care System, 
Tucson, and/or New Orleans; and from a VAMC identified as 
"ALM," on remand the RO should obtain and associate with 
the record all of his outstanding records from the above 
VAMCs.  38 U.S.C.A. § 5103A(b).  

Accordingly, the appeal is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2006).  

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3.  The RO must contact the SSA and 
obtain all records from that agency 
concerning the veteran's award of 
disability benefits, including a copy of 
the decision and any medical records used 
to make the determination, copies of any 
hearing transcripts, etc.  If the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
them would be futile, this must be 
specifically indicated in the record. 

4.  The RO must obtain and associate with 
the record the veteran's VA vocational 
rehabilitation file.  If the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
them would be futile, this must be 
specifically indicated in the record. 

5.  The RO must contact Dr. S.K. at the 
Overton Brooks VAMC and request that he 
provided a written statement regarding 
what, if anything, he told the veteran 
about the relationship between his 
service-connected PTSD and non service 
connected heart disease.  If the RO 
determines that Dr. S.K. can not be 
located, is no longer employed by VA, 
and/or further efforts to obtain a 
statement from him would be futile, this 
must be specifically indicated in the 
record. 

6.  The RO must contact Dr. C at the 
Shreveport VAMC and request that he 
provided a written statement regarding 
what, if anything, he told the veteran 
regarding the relationship between his 
service-connected right knee disorder and 
non service connected lumbosacral spine 
disorder.  If the RO determines that Dr. 
C can not be located, is no longer 
employed by VA, and/or further efforts to 
obtain a statement from him would be 
futile, this must be specifically 
indicated in the record. 

7.  The RO must obtain and associate with 
the record all of the veteran's post May 
1968 records that have not already been 
associated with the claims files from the 
VAMCs in Shreveport, Overton Brooks, 
Dallas, San-Antonio, South Texas Health 
Care System, Tucson, and New Orleans, as 
well as from a VAMC identified as 
"ALM."  Once again, it is pertinent to 
point out that as to all of these Federal 
records, if they cannot be located or no 
such records exist, the veteran should be 
notified in writing and a memorandum of 
unavailability should be associated with 
the claims files. 

8.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a cardiologist to ascertain the etiology 
of his heart disease.  The claims folders 
are to be provided to the examiner for 
review in conjunction with the 
examination.  
Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, any studies or 
tests deemed necessary, and any 
additional specialty examinations that 
are warranted, the clinician is requested 
to answer the following questions:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that any heart disease that is 
present began during service or as 
the result of some incident of 
service?

II  As to any diagnosed heart 
disease, is it at least as likely as 
not that it was caused or aggravated 
by the veteran's service-connected 
orthopedic disability(ies) or PTSD, 
including the medication taken to 
treat any of his service- connected 
disabilities?

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's heart disease was 
aggravated by his service-connected 
right knee disability or PTSD, to 
the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline 
level of severity of the nonservice-
connected heart disease before the 
onset of aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

7.  After undertaking the above 
development to the extent possible, the 
RO should forward the claims files to the 
October 2002 VA joints examiner if 
available or another VA orthopedist if he 
is not.  Thereafter, as to the claims for 
secondary service connected for 
degenerative disc disease of the 
lumbosacral spine, a left hp disorder, 
and a left knee disorder, following a 
review of the relevant medical evidence 
in the claims file, and ordering any 
additional examinations or diagnostic 
deemed  necessary, the clinician is 
requested to answer the following 
questions:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that any heart low back, left hip or 
left knee disability that is 
currently present  began during 
service or as the result of some 
incident of service?

II  As to any diagnosed low back 
disability, left hip disability or 
left knee disorder that is currently 
present, is it at least as likely as 
not that any of these disorders were 
caused or aggravated by the 
veteran's service-connected 
orthopedic disability(ies) or PTSD, 
including the medication taken to 
treat any of his service- connected 
disabilities?

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's low back, left hip 
or left knee disability was 
aggravated by his service-connected 
right knee disability or PTSD, to 
the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline 
level of severity of the veteran's 
nonservice-connected low back, left 
hip and left knee disability before 
the onset of aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

8.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the Veterans Claims Assistance Act of 
2000 (VCAA), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

9.  Thereafter, following any additional 
development that may be indicated, the RO 
must readjudicate the veteran's claims.  
When readjudicating the secondary service 
connection claims, the RO should be 
mindful of the October 10, 2006, changes 
to 38 C.F.R. § 3.310.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received since the February 2006 
SSOC and notice  of the October 10, 2006, 
changes to 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

